Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
This action is responsive to Applicant’s request for continued examination and submission filed 08/04/2022.  
Claims 1-9, 11-28, 30, 31, and 35 are currently pending.
The IDS statement filed 08/04/2022 has been considered.  An initialed copy accompanies this action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Authorization for this examiner’s amendment was given in an interview with Ajay Jagtiani on 08/19/2022.

In claim 19 on line 3 of the claim, amend "the micro and submicron fillers" to read as --"the at least one micro and submicron filler"--.

In claim 24 on line 2 of the claim, amend "binder" to read as --"at least one binder"--.

In claim 24 on line 3 of the claim, amend "the TES device" to read as --"a TES device"--.

In claim 26 on line 2 of the claim, amend "binders, fine and coarse aggregates and at least one additives" to read as --"at least one binder, fine and coarse aggregates and at least one additives if any"--.

In claim 28 on line 2 of the claim, amend "binders, fine and coarse aggregates, micro and submicron filler, and at least one additives" to read as "at least one binder, fine and coarse aggregates, at least one micro and submicron filler, and at least one additives if any"--. 

In claim 31 on line 2 of the claim, amend "binders, fine and coarse aggregates and at least one additives" to read as --"at least one binder, fine and coarse aggregates and at least one additives if any are mixed"--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art, Gong et al. (US 9,834,479) and Snell et al. (“Comparison of the Thermal Characteristics of Portland Cement and Geopolymer Cement Concrete Mixes”, J. Archit. Eng., Vol. 23, 04017002-1 - 040107002-10, 2017), fail to teach or suggest a heat treated geopolymer concrete product that achieves stable thermal conductivity of at least 1 W/(m-K) and specific heat capacity of at least 1 MJ/m3/K during an operation comprising temperature cycling within the range of 300-600°C by heat treating the concrete product at 600°C for 6 hours. 
For purposes of claim interpretation, patentable is extended to the recited product-by-process heat treatment limitations.  Applicant has demonstrated the geopolymer concrete product invention requiring a heat treatment of 600°C for 6 hours results in a different and unexpected, nonobvious product than a geopolymer concrete product lacking the heat treatment, e.g., merely comprising curing without the heat treatment.  The recited heat treatment unexpectedly changes/affects and stabilizes the thermal conductivity and the specific heat capacity of the geopolymer product.  See the specification working examples and Tables among para. [0092]-[0104] and the aggregated table of the specification’s working examples on page 17 of Applicant’s remarks filed 09/24/2021.  See also Example #6 demonstrating a standard for what constitutes a stable thermal conductivity and specific heat capacity during the temperature cycling. 
Gong et al. teach geopolymer concrete composites comprising a binder, coarse and fine aggregates, and an activating solution (abstract and Table 4).  Gong et al.’s geopolymer concrete is set and cured at a maximum temperature of less than about 250°C, although is preferred at significantly lower temperatures of 20-75°C (col. 2 lines 38-42 and col. 11 lines 4-30).  Snell et al. teach Portland cement and geopolymer cement concrete mixes comprising fly ashes and an alkaline solution (abstract and Materials and Methods section on pages 2-3).  Snell et al.’s geopolymer concretes are mixed, aged, and cured at 75°C (General sample description and preparation, page 3) and the resultant samples are tested for their specific heat capacity and thermal conductivity (pages 3-4 and Fig. 5 to 11).  The references fail to teach any heat treatment at a greater temperature let alone suggest any reason/motivation for a person of ordinary skill in the art to provide a heat treatment temperature at 600°C for 6 hours.  
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
August 19, 2022